The property having been purchased with the plaintiff's money, and a deed taken in the name of her husband, a trust resulted in favor of the plaintiff, and the payment of the money by her, from which the trust arose, could be shown by parol evidence. Scoby v. Blanchard, 3 N.H. 170; Pritchard v. Brown, 4 N.H. 397; Gove v. Lawrence, 26 N.H. 484.
The expressed receipt of a consideration in the deed of the plaintiff and her husband to Sullivan could not be contradicted by parol evidence for the purpose of defeating or avoiding the conveyance — Horn v. Thompson,31 N.H. 562; Farrington v. Barr, 36 N.H. 86 — nor for the purpose of showing a resulting trust in favor of the plaintiff. Graves v. Graves,29 N.H. 129. The evidence offered by the plaintiff to show a want of consideration for the deed to Sullivan, and a trust for her benefit, was incompetent for that purpose; and no trust in the land, not arising by implication of law, could affect the rights of the defendants, *Page 126 
unless it was created or declared by a written instrument. Gen. St., c. 121, s. 13. The defendants' attachment being made in good faith, their levy could not be restrained or defeated by a secret parol trust in favor of the plaintiff. If Sullivan's deed was obtained by fraud, it was void as against the plaintiff, and the defendants acquired by their attachment no lien on the land against her. Ladd v. Rice, 57 N.H. 376. The fact of fraud was not found, but, there being evidence from which it might be inferred, the report will be recommitted for a finding on that question, and the case disposed of at the trial term accordingly.
Case discharged.
STANLEY, J., did not sit: the others concurred.